Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bearing” of claim 3 and claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 6 objected to because of the following informalities:  claim 1, “a plurality of exterior lug cover” should be changed to --covers-- for clarity.  Claim 6, “secod” is spelled incorrectly and “number of spoke” should be changed to number of spokes for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3 and 4 set forth a bearing attached to the interior wheel attachment member / exterior lug cover but the disclosure fails to adequately disclose the incorporation of the bearings into the member / cover. Specifically, there are no drawings showing anything resembling a bearing or where the bearing would be disposed within the member / cover particularly with a non-annular structure of the exterior lug cover and an annular threaded structure of the interior wheel attachment member. More specifically, the specification does not cure that which the drawings overwhelmingly fail to show. In fact, the specification mentions a bearing in [0032] in the form of a ball bearing and how such “could be attached to the center of either the interior wheel attachment member or the exterior lug cover, and a fastener could be attached to the center of [same].” Further, the specification continues, “the ball bearing would mating attachment members of the exterior lug cover and the interior wheel attachment member include in addition to the disposition of the bearing, so applicant has failed to demonstrate possession of the invention as claimed. Examiner does not cite art that teaches such, largely in part because it is not entirely clear what exactly is being claimed with respect to these claims and the dependency off of claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what the metes and bounds are of the following subject matter: “…and the top of the wherein…” to the extent that there appears to be missing structure in between “the” and “wherein”.
Claim 1 is indefinite because there is no antecedent basis for “the spokes.”
Claims 3 and 4 are indefinite because, as discussed above for the rejection under 112(b) it is not clear what the mating attachment members include as related to the bearings and the disclosed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20140103701 to Chung et al. (“Chung”) in view of US Patent Application Publication 20180319209 to Chung (“Chung II”).
Regarding claim 1, Chung discloses a wheel for an automobile comprising; a wheel comprising a center bore 29 and a plurality of bolt holes 15 are creating a bolt circle (as evident from Fig. 1); a center cap (10, 21) an exterior lug cover 10; and a positioning mechanism 25;
said exterior lug cover comprising a center bore cover 21 and a plurality of exterior lug cover (cover portions in between 18) to rotate around the interior wheel attachment member protruding outwardly a length from the center bore cover (as evident from Fig. 1), and the length of the spokes minimally extends beyond the bolt circle (as evident from Fig. 1); wherein the positioning mechanism stops rotation of the exterior lug cover around the interior wheel attachment member at a first position where the plurality of spokes covers a first number of bolt holes (as the case would be upon 10 being fastened to the wheel in the position shown in Fig. 1) and a second position where the plurality of spokes exposes a second number of bolt holes (as the case would be when 10 is rotated to cover at least 28; see [0007]; ln 8-15).
Chung does not disclose (i) an interior wheel attachment member, said interior wheel attachment member comprising a top and a bottom, wherein the interior wheel attachment member is centered on the center bore and affixed to the wheel at the bottom of the interior wheel attachment member and the top of the wherein the interior wheel attachment member comprises a first mating attachment member; (ii) wherein the center bore cover comprises a mating attachment member; or (iii) that the first and second mating attachment members form a rotating joint allowing the exterior lug cover to rotate around the interior member Chung II discloses (i) an interior wheel attachment member 20, said interior wheel attachment member comprising a top and a bottom (as evident from Fig. 1), wherein the interior wheel attachment member is centered on the center bore (as evident from Fig. 1) and affixed to the wheel at the bottom of the interior wheel attachment member (as evident from Fig. 1) and the top of the wherein the interior wheel attachment member comprises a first mating attachment member (i.e. the axially outer threads of 20); (ii) a center bore cover 40 with a second mating attachment member (i.e. threads of such as shown in Fig. 2B); and the mating attachment members of 20 and 40 forming a rotating joint allowing the exterior lug cover to rotate around the interior member (as evident from Fig. 1, 2B via the rotatingly engaged threaded engagement). It would have been obvious to one of ordinary skill in the art to incorporate the fastening structure of Chung II into that of Chung with the motivation of avoiding the step of drilling holes into the rim therein disrupting the structural integrity of the rim relative to the mere incorporation of threads onto the rim which could be done via a press-fitted threaded insert or via machining threads into the center bore either of which would be less disruptive to the structural integrity of the wheel than the process of drilling 10 separate holes into the highly stressed hub portion.  It is noted that the positioning mechanism of 24 would be replaced with the assembly of threaded engagement such that the “stops rotation” characteristic of the positioning 
Regarding claim 5, Chung in view of Chung II discloses the subject matter recited therein as set forth above in the discussion of claim 1 with the same motivation provided therein wherein Chung includes spokes (i.e. connecting structure in between 18 that connect the outer rim of the cap to the inner hub of cap). 
 Regarding claim 6, Chung in view of Chung II discloses the wheel of claim 5 wherein the number of spoke is equal to one half the number of bolt holes, and when the exterior lug cover is in the first position the spokes cover a first half of the number of bolt holes and when the exterior lug cover is in the secod position the spokes cover a second half of the number of bolt holes (as evident from Fig. 1 showing 5 spokes on 10 and 10 bolt holes 15 on the wheel such that a rotation of the cover would cover the unused bolt holes (see [0007], specifically, “each opening in the cap is aligned with a corresponding one of the openings in the wheel. Additionally, the cap covers a remainder of the openings in the wheel…”
Related Prior Art
US 5845972 discloses a multi-part hub cap assembly similar to that of Chung but does not mention the idea of covering unused bolt holes; US 20050146204 discloses a covering device which will rotate to variably cover bolt holes further including a stopping device 62 but the covering of bolt holes is incidental to the invention and not a main purpose as explicitly covered by Chung. 

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617